DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 6, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, US 2009/0163223 A1 (Casey hereinafter), in view of Achlioptas et al., US 2010/0149966 A1 (Achlioptas hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Casey discloses a controller that processes signals in a baseband frequency band (The computer program product comprises software routines for making the programmable processor to control and perform at least some of the operations described in association with a network element according to an embodiment of the invention depicted in FIG. 17. A computer program product according to an embodiment of the invention is embodied in a processor 1703 of the network element; see Casey, paragraph [0108]), the controller comprising:
a plurality of processing engines (PEs) (In a system according to an embodiment of the invention as shown in FIG.17 each base station 312,314,316 comprises a network element, e.g. logic entity 362, 364, 366 that is arranged to communicate the load 
a distributor/load balancer that comprises at least one processor or processing core (The logic entity 362, 364, 366 comprises calculating means 1703, e.g. a controller, configured to compute and tune thresholds for load balancing triggering according to the invention; see Casey, paragraph [0103]), wherein the at least one processor or processing core is configured to: … determine whether a processing load differential between a least loaded PE and a highest loaded PE exceed a first threshold for at least a time threshold (In step 403 traffic connections within each cell 302, 304, 306 are differentiated according to traffic classes based delay sensitivity of the connection or based on delay and jitter sensitivity of the connection; see Casey, paragraph [0059]); and
in response to the processing load differential between the least loaded PE and the highest loaded PE exceeding the first threshold for at least the time threshold (In step 411 depending on the instantaneous load capacity, i.e. due to increase of the load capacity in cell 302, 304, 306, there is checked whether the threshold for traffic class of the connection is exceeded. If the threshold is exceeded, then in step 413 load balancing is triggered for the connection of traffic class having lower delay sensitivity before the connection of traffic class having higher delay sensitivity in order to handle the connection further. In this way the load balancing will be triggered gradually to connections of different traffic classes.; see Casey, paragraph [0059]), enter a second mode in which each new UE session is assigned to the least loaded PE (In the 
Regarding claim 3, Casey discloses wherein the at least one processor or processing core is further configured to determine the least loaded PE and the highest loaded PE (Then in step 1105 the initial threshold T(est) is tuned and computed based on instantaneous load capacity values and/or maximum load capacity values that are measured and/or received in the base station. These instantaneous and/ or maximum load capacity values are measured periodically in the radio system locally in the base station or they are received from the base station controller to the base station; see Casey, paragraph [0081]).
Regarding claim 6, Casey discloses wherein the at least one processor or processing core is further configured to trigger redirection of a UE session from a source PE to a destination PE in response to the processing load differential between the least loaded PE and the highest loaded PE exceeding the first threshold for the time threshold (Examples of possible ways to set multiple thresholds for each traffic class in order to trigger load balancing in the radio system will be discussed in more detail later in association with FIGS. 7 and 1 in this application. In step 411 depending on the instantaneous load capacity, i.e. due to increase of the load capacity in cell 302, 304, 306, there is checked whether the threshold for traffic class of the connection is exceeded. If the threshold is exceeded, then in step 413 load balancing is triggered for the connection of traffic class having lower delay sensitivity before the connection of traffic class having higher delay sensitivity in order to handle the connection further. In 
Regarding claim 14, Casey discloses a method performed by a controller (The computer program product comprises software routines for making the programmable processor to control and perform at least some of the operations described in association with a network element according to an embodiment of the invention depicted in FIG. 17. A computer program product according to an embodiment of the invention is embodied in a processor 1703 of the network element; see Casey, paragraph [0108]) that includes a plurality of processing engines (PEs) (In a system according to an embodiment of the invention as shown in FIG.17 each base station 312,314,316 comprises a network element, e.g. logic entity 362, 364, 366 that is arranged to communicate the load capacity and load condition parameter between the base stations 312, 314, 316 by communicating means 1701 comprising at least a receiver or transceiver (not shown); see Casey, paragraph [0103]) and a distributor/load balancer (The logic entity 362, 364, 366 comprises calculating means 1703, e.g. a controller, configured to compute and tune thresholds for load balancing triggering according to the invention; see Casey, paragraph [0103]), the method comprising:
… determining whether a processing load differential between a least loaded PE and a highest loaded PE exceed a first threshold for at least a time threshold (In step 403 traffic connections within each cell 302, 304, 306 are differentiated according to traffic classes based delay sensitivity of the connection or based on delay and jitter sensitivity of the connection; see Casey, paragraph [0059]); and

Regarding claim 16, Casey discloses wherein further comprising determining the least loaded PE and the highest loaded PE (Then in step 1105 the initial threshold T (est) is tuned and computed based on instantaneous load capacity values and/or maximum load capacity values that are measured and/or received in the base station. These instantaneous and/ or maximum load capacity values are measured periodically in the radio system locally in the base station or they are received from the base station controller to the base station; see Casey, paragraph [0081]).
Regarding claim 19, Casey discloses further comprising triggering redirection of a UE session from a source PE to a destination PE in response to the processing load differential between the least loaded PE and the highest loaded PE exceeding the first threshold for the time threshold (Examples of possible ways to set multiple thresholds 
Regarding claims 1 and 14, Casey does not clearly disclose enter a first mode in which each new UE session is assigned to a PE that is currently processing a fewest number of UE sessions. In the same field of endeavor (e.g., communication system) Achlioptas discloses a data packet distribution system that comprises enter a first mode in which each new UE session is assigned to a PE that is currently processing a fewest number of UE sessions (When a new session arrives, the load-balancer selects the least-loaded host that is available and assigns the session to that host; Achlioptas, paragraph [0005]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Achlioptas regarding distributing data packets into the method related to balancing traffic load of Casey. The motivation to do so is to facilitating load balancing among a plurality of hosts and preserve session affinity to a given host (see Achlioptas, abstract).

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, US 2009/0163223 A1 (Casey hereinafter), in view of Achlioptas et al., US 2010/0149966 A1 (Achlioptas hereinafter), as applied to the claims above and further in view of Krym et al., US 2011/0058478 A1 (Krym hereinafter).
Here is how the references teach the claims.
Regarding claims 9 and 22, Casey and Achlioptas disclose the controller of claim 3 and the method of claim 16. Casey and Achlioptas do not clearly disclose the following features.
Regarding claim 9, wherein, in response to redirection being triggered, the at least one processor or processing core is further configured to redirect the UE session from the source PE to the destination PE.
Regarding claim 22, further comprising, in response to redirection being triggered, redirecting the UE session from the source PE to the destination PE.
In the same field of endeavor (e.g., communication system) Krym discloses a method for balancing load in a wireless network based on radio frequency (RF) utilization that comprises the following features.
Regarding claim 9, wherein, in response to redirection being triggered, the at least one processor or processing core is further configured to redirect the UE session from the source PE to the destination PE (the load balance module 210 may send an alternate signal 214 directly to the access point 104. An alternate signal 214 can direct the communication session to a different access point 104b, 104c, or 104d. The information in the alternate signal 214 can include which access point 104b, 104c, or 104d with which to communicate. The alternate signal 214 can also include an address for the 
Regarding claim 22, further comprising, in response to redirection being triggered, redirecting the UE session from the source PE to the destination PE (the load balance module 210 may send an alternate signal 214 directly to the access point 104. An alternate signal 214 can direct the communication session to a different access point 104b, 104c, or 104d. The information in the alternate signal 214 can include which access point 104b, 104c, or 104d with which to communicate. The alternate signal 214 can also include an address for the other access points 104b, 104c, or 104d, such that the mobile device 102 can communicate directly with that access point 104b, 104c, or 104d to start a communication session; see Krym, paragraph [0072]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Krym regarding balancing load in a wireless network based on radio frequency (RF) utilization into the method related to balancing traffic load of Casey and Achlioptas. The motivation to do so is to proactively adjusting the load in the wireless network before any one access point reaches its capacity (see Krym, abstract).

Claims 12-13 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, US 2009/0163223 A1 (Casey hereinafter), in view of Achlioptas et al., US 2010/0149966 A1 (Achlioptas hereinafter), as applied to the claims .
Here is how the references teach the claims.
Regarding claims 12-13 and 25-26, Casey and Achlioptas disclose the controller of claim 1 and the method of claim 14. Casey and Achlioptas do not clearly disclose the following features.
Regarding claim 12, wherein each PE in the controller is one of multiple cores in a processor.
Regarding claim 13, wherein the controller is in a centralized radio access network (C-RAN) implementing a Long Term Evolution (LTE) Evolved Node B (eNB) that also comprises a plurality of radio points configured to exchange radio frequency (RF) signals with a plurality of user equipment (UEs), wherein the controller is located in a location that is physically remote from the radio points.
Regarding claim 25, wherein each PE in the controller is one of multiple cores in a processor.
Regarding claim 26 wherein the controller is in a centralized radio access network (C-RAN) implementing a Long Term Evolution (LTE) Evolved Node B (eNB) that also comprises a plurality of radio points configured to exchange radio frequency (RF) signals with a plurality of user equipment (UEs), wherein the controller is located in a location that is physically remote from the radio points.
In the same field of endeavor (e.g., communication system) Haberland discloses a method for load balancing in a radio access network that comprises the following features.
Regarding claim 12, wherein each PE in the controller is one of multiple cores in a processor (Summarizing the components shown in FIG. 3, the RAN system comprises several BBUs, numbered 1 ... n, which may comprise virtual baseband engines to process a flexible set of radio bearers (RB 1 ... 1) allocated to several cell IDs (as abbreviation for identification); see Haberland, paragraph [0059]).
Regarding claim 13, wherein the controller is in a centralized radio access network (C-RAN) implementing a Long Term Evolution (LTE) Evolved Node B (eNB) that also comprises a plurality of radio points configured to exchange radio frequency (RF) signals with a plurality of user equipment (UEs) (Currently, the radio access of mobile networks (RAN as abbreviation for Radio Access Network) uses base stations or base station transceivers, as e.g. eNodeBs for the most recent technology LTE (as abbreviation for Long Term Evolution), handling all radio, baseband and control functions; see Haberland, paragraph [0003]), wherein the controller is located in a location that is physically remote from the radio points (FIG. 4 shows a radio access network with an embodiment of a load balancer and embodiments of baseband units with X2-interfaces interconnecting the BBUs. Moreover, FIG. 4 shows an S-GW which is connected to the BBU s to provide the U-plane data, e.g. via an S 1 link. The MME is also connected to the BBU to provide the C-plane data, e.g. via an Sl link; see Haberland, paragraph [0061]).
Regarding claim 25, wherein each PE in the controller is one of multiple cores in a processor (Summarizing the components shown in FIG. 3, the RAN system comprises several BBUs, numbered 1 ... n, which may comprise virtual baseband engines to 
Regarding claim 26, wherein the controller is in a centralized radio access network (C-RAN) implementing a Long Term Evolution (LTE) Evolved Node B (eNB) that also comprises a plurality of radio points configured to exchange radio frequency (RF) signals with a plurality of user equipment (UEs) (Currently, the radio access of mobile networks (RAN as abbreviation for Radio Access Network) uses base stations or base station transceivers, as e.g. eNodeBs for the most recent technology LTE (as abbreviation for Long Term Evolution), handling all radio, baseband and control functions; see Haberland, paragraph [0003]), wherein the controller is located in a location that is physically remote from the radio points (FIG. 4 shows a radio access network with an embodiment of a load balancer and embodiments of baseband units with X2-interfaces interconnecting the BBUs. Moreover, FIG. 4 shows an S-GW which is connected to the BBU s to provide the U-plane data, e.g. via an S 1 link. The MME is also connected to the BBU to provide the C-plane data, e.g. via an Sl link; see Haberland, paragraph [0061]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Haberland regarding load balancing in a radio access network into the method related to balancing traffic load of Casey and Achlioptas. The motivation to do so is to improving cost efficiency of a radio access network (see Haberland, abstract and paragraph [0005]).

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, US 2009/0163223 A1 (Casey hereinafter), in view of Achlioptas et al., US 2010/0149966 A1 (Achlioptas hereinafter), as applied to the claims above and further in view of Wu, US 2017/0280356 A1 (Wu hereinafter).
Here is how the references teach the claims.
Regarding claims 2 and 15, Casey and Achlioptas disclose the controller of claim 1 and the method of claim 14. Casey and Achlioptas do not clearly disclose wherein the at least one processor or processing core is further configured to:
determine whether the processing load differential between the least loaded PE and the highest loaded PE falls below the first threshold;
when the processing load differential between the least loaded PE and the highest loaded PE falls below the first threshold, re-enter the first mode; and
when the processing load differential between the least loaded PE and the highest loaded PE remains above the first threshold, remain in the second mode.
In the same field of endeavor (e.g., communication system) Wu discloses a method for implementing inter-board load balancing that comprises wherein the at least one processor or processing core is further configured to:
determine whether the processing load differential between the least loaded PE and the highest loaded PE falls below the first threshold (The base station may compare a detected load of a BBP with the load threshold, use a BBP whose load is greater than or equal to the load threshold as the primary board, and use a BBP whose load is less than the load threshold as the secondary board; see Wu, paragraph [0134]);

when the processing load differential between the least loaded PE and the highest loaded PE remains above the first threshold, remain in the second mode (When a load of a BBP is less than or equal to the secondary board threshold, the BBP is used as the secondary board; see Wu, paragraph [0135]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wu regarding implementing inter-board load balancing into the method related to balancing traffic load of Casey and Achlioptas. The motivation to do so is to enhance a processing capability of a base station (see Wu, abstract).

Allowable Subject Matter
Claims 4-5, 7-8, 10-11, 17-18, 20-21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 02/08/2021. Claims 1-26 are currently pending.

Response to Arguments
Applicant’s argument, filed on 02/08/2021, with respect to the claims 1-26 have been fully considered and they are found to be persuasive. Newly found prior art Casey and Achlioptas disclose the argued features as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/17/2021